UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number (811-22951) FundX Investment Trust (Exact name of registrant as specified in charter) 235 Montgomery Street, Suite 1049 San Francisco, CA 94104 (Address of principal executive offices) (Zip code) Jason Browne 235 Montgomery Street, Suite 1049 San Francisco, CA 94104 (Name and address of agent for service) (415) 248-8366 Registrant's telephone number, including area code Date of fiscal year end: September30 Date of reporting period:June 30, 2015 Item 1. Schedule of Investments. FUNDX UPGRADER FUND SCHEDULE OF INVESTMESTS AT JUNE 30, 2015 (UNAUDITED) Shares Value Investment Companies: 99.8% Aggressive Funds: 30.1% Alger Capital Appreciation Institutional Fund $ American Century Select Fund AMG Managers Brandywine Fund * Fidelity OTC Portfolio iShares China LargeCap ETF iShares Nasdaq Biotechnology ETF Janus Enterprise Fund Janus Global Life Sciences Fund Janus Research Fund Matthews Asia Dividend Fund PowerShares Dynamic Pharmaceuticals Portfolio PowerShares QQQ Trust Series 1 PRIMECAP Odyssey Aggressive Growth Fund T. Rowe Price Health Sciences Fund, Inc. Vanguard MidCap Growth ETF WisdomTree Japan Hedged Equity Fund Total Aggressive Funds Core Funds: 69.7% AB Large Cap Growth Fund, Inc. Deutsche X-trackers MSCI EAFE Hedged Equity ETF Fidelity Growth Strategies Fund Goldman Sachs Capital Growth Fund ^ Hartford Growth Opportunities Fund iShares S&P 500 Growth ETF Janus Fund JPMorgan Disciplined Equity Fund Nicholas Fund, Inc. Olstein All Cap Value Fund Parnassus Endeavor Fund PIMCO International StocksPLUS AR Strategy Fund Vanguard Capital Value Fund Vanguard FTSE Social Index Fund Vanguard Growth ETF Vanguard Mega Cap Growth ETF Total Core Funds Total Investment Companies (Cost $257,354,673) Short-Term Investments: 0.2% Fidelity Institutional Money Market Funds - Government Portfolio, 0.010% # Total Short-Term Investments (Cost $542,023) Total Investments: 100.0% (Cost $257,896,696) Liabilities in Excess of Other Assets: (0.0)% ) Net Assets: 100.0% $ * Non-income producing # Annualized seven-day yield as of June 30, 2015. ^ A portion of the securities held by the fund are considered to be illiquid.The fair value total of the portion of all such illiquid securities is $3,262,783 (representing 1.2% of net assets). See note 2 of the financial statements. The cost basis of investments for federal income tax purposes at June 30, 2015 was as follows*: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ *Because tax adjustments are calculated annually, the above table does not reflect tax adjustments. For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section of the Fund's most recent semi-annual or annual report. FUNDX AGGRESSIVE UPGRADER FUND SCHEDULE OF INVESTMESTS AT JUNE 30, 2015 (UNAUDITED) Shares Value Investment Companies: 99.9% Aggressive Funds: 99.9% Alger Capital Appreciation Institutional Fund $ American Century Select Fund AMG Managers Brandywine Fund * Dreyfus Active MidCap Fund Fidelity OTC Portfolio iShares China LargeCap ETF iShares Nasdaq Biotechnology ETF Janus Global Life Sciences Fund Janus Research Fund Legg Mason Opportunity Trust Matthews Asia Dividend Fund Matthews India Fund Powershares Dynamic Pharmaceuticals Portfolio PowerShares QQQ Trust Series 1 PRIMECAP Odyssey Aggressive Growth Fund T. Rowe Price Health Sciences Fund, Inc. Vanguard MidCap Growth ETF WisdomTree Japan Hedged Equity Fund Total Aggressive Funds Total Investment Companies (Cost $59,167,706) Total Investments: 99.9% (Cost $59,167,706) Other Assets in Excess of Liabilities: 0.1% Net Assets: 100.0% $ * Non-income producing The cost basis of investments for federal income tax purposes at June 30, 2015 was as follows*: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ *Because tax adjustments are calculated annually, the above table does not reflect tax adjustments. For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section of the Fund's most recent semi-annual or annual report. FUNDX CONSERVATIVE UPGRADER FUND SCHEDULE OF INVESTMESTS AT JUNE 30, 2015 (UNAUDITED) Shares Value Investment Companies: 99.8% Core Funds: 59.8% AB Large-Cap Growth Fund, Inc. $ Deutsche X-trackers MSCI EAFE Hedged Equity ETF Fidelity Growth Strategies Fund Goldman Sachs Capital Growth Fund Hartford Growth Opportunities Fund iShares S&P 500 Growth ETF Janus Fund Nicholas Fund, Inc. Olstein All Cap Value Fund Parnassus Endeavor Fund PIMCO StocksPLUS International Fund Vanguard FTSE Social Index Fund Vanguard Growth ETF Vanguard Mega Cap Growth ETF Total Core Funds Total Return Funds: 10.1% Fidelity Real Estate Income Fund Gateway Fund Vanguard Wellesley Income Fund Total Total Return Funds Bond Funds: 29.9% DoubleLine Core Fixed Income Fund DoubleLine Total Return Bond Fund Dreyfus/Standish Global Fixed Income Fund Fidelity Advisor High Income Advantage Fund Fidelity Capital & Income Fund Guggenheim Total Return Bond Fund PIMCO Foreign Bond Fund PIMCO Income Fund PIMCO Investment Grade Corporate Bond Fund PIMCO Total Return Active ETF Total Bond Funds Total Investment Companies (Cost $56,327,241) Short-Term Investments: 0.0% Fidelity Institutional Money Market Funds - Government Portfolio, 0.010% # Total Short-Term Investments (Cost $11,552) Total Investments: 99.8% (Cost $56,338,793) Other Assets in Excess of Liabilities: 0.2% Net Assets: 100.0% $ # Annualized seven-day yield as of June 30, 2015. The cost basis of investments for federal income tax purposes at June 30, 2015 was as follows*: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ *Because tax adjustments are calculated annually, the above table does not reflect tax adjustments. For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section of the Fund's most recent semi-annual or annual report. FUNDX FLEXIBLE INCOME FUND SCHEDULE OF INVESTMESTS AT JUNE 30, 2015 (UNAUDITED) Shares Value Investment Companies: 99.8% Intermediate Term Bond Funds: 23.3% DoubleLine Core Fixed Income Fund $ DoubleLine Total Return Bond Fund PIMCO Investment Grade Corporate Bond Fund Total Intermediate Term Bond Funds Strategic Bond Funds: 24.6% Guggenheim Total Return Bond Fund Osterweis Strategic Income Fund PIMCO Income Fund PIMCO Total Return Active ETF Total Strategic Bond Funds High Yield Bond Funds: 13.4% Fidelity Advisor High Income Advantage Fund Fidelity Capital & Income Fund Total High Yield Bond Funds World Bond Funds: 16.3% Dreyfus/Standish Global Fixed Income Fund PIMCO Foreign Bond Fund PIMCO Global Bond Fund Total World Bond Funds Total Return Funds: 22.2% Fidelity Real Estate Income Fund Gateway Fund Vanguard Wellesley Income Fund Total Total Return Funds Total Investment Companies (Cost $129,824,686) Total Investments: 99.8% (Cost $129,824,686) Other Assets in Excess of Liabilities: 0.2% Net Assets: 100.0% $ The cost basis of investments for federal income tax purposes at June 30, 2015 was as follows*: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized depreciation $ ) *Because tax adjustments are calculated annually, the above table does not reflect tax adjustments. For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section of the Fund's most recent semi-annual or annual report. FUNDX TACTICAL UPGRADER FUND SCHEDULE OF INVESTMESTS AT JUNE 30, 2015 (UNAUDITED) Shares Value Investment Companies: 98.5% Aggressive Funds: 19.1% iShares China LargeCap ETF $ iShares MSCI EAFE SmallCap ETF iShares Nasdaq Biotechnology ETF iShares Russell 2000 Growth ETF Janus Global Life Sciences Fund Matthews Asia Dividend Fund Oppenheimer International Small Co. Fund Powershares QQQ Trust Series 1 WisdomTree Japan Hedged Equity Fund Total Aggressive Funds Core Funds: 75.8% Deutsche X-trackers MSCI EAFE Hedged Equity ETF iShares Core S&P MidCap ETF iShares Russell 1000 Growth ETF iShares S&P 500 Growth ETF Janus Fund PIMCO StocksPLUS International Fund Vanguard Growth ETF Vanguard Mega Cap Growth ETF Total Core Funds Total Return Funds: 3.6% T. Rowe Price Capital Appreciation Fund Total Total Return Funds Total Investment Companies (Cost $36,983,848) Short-Term Investments: 6.3% Fidelity Institutional Money Market Funds - Government Portfolio, 0.010% # Total Short-Term Investments (Cost $2,415,424) Total Investments: 104.8% (Cost $39,399,272) Liabilities in Excess of Other Assets: (4.8)% ) Net Assets: 100.0% $ # Annualized seven-day yield as of June 30, 2015. The cost basis of investments for federal income tax purposes at June 30, 2015 was as follows*: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ *Because tax adjustments are calculated annually, the above table does not reflect tax adjustments. For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section of the Fund's most recent semi-annual or annual report. FUNDX FLEXIBLE TOTAL RETURN FUND^ SCHEDULE OF INVESTMESTS AT JUNE 30, 2015 (UNAUDITED) Shares Value Investment Companies: 99.7% Total Return Funds: 47.0% ASG Global Alternatives Fund $ Cohen & Steers Preferred Securities & Income Fund, Inc. Fidelity Balanced Fund Fidelity Puritan Fund Fidelity Real Estate Income Fund Forward Select Income Fund Pioneer Flexible Opportunities Fund Principal Preferred Securities Fund T. Rowe Price Capital Appreciation Fund Vanguard Wellesley Income Fund Total Total Return Funds Bond Funds: 52.7% DoubleLine Core Fixed Income Fund DoubleLine Total Return Bond Fund Dreyfus/Standish Global Fixed Income Fund Fidelity Advisor High Income Advantage Fund Fidelity Capital & Income Fund Guggenheim Total Return Bond Fund Lord Abbett High Yield Fund Osterweis Strategic Income Fund PIMCO Foreign Bond Fund PIMCO Investment Grade Corporate Bond Fund PIMCO Total Return Active ETF Total Bond Funds Total Investment Companies (Cost $19,631,987) Total Investments: 99.7% (Cost $19,631,987) Other Assets in Excess of Liabilities: 0.3% Net Assets: 100.0% $ The cost basis of investments for federal income tax purposes at June 30, 2015 was as follows*: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized depreciation $ ) *Because tax adjustments are calculated annually, the above table does not reflect tax adjustments. For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section of the Fund's most recent semi-annual or annual report. ^Effective 1/30/2015, the Fund changed its name from FundX Tactical Total Return Fund to FundX Flexible Total Return Fund. Summary of Fair Value Disclosure June 30, 2015 (Unaudited) The Funds may utilize various methods to measure the fair value of some of their instruments.U.S. GAAP establises a hierachy that prioritizes inputs to valuation methods.The three levels of inputs are: Level 1 – Unadjusted quoted prices in active markets for identical assets or liabilities that the Funds have the ability to access. Level 2 – Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments,interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 – Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available; representing the Funds’ own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The availability of observable inputs can vary from security to security and is affected by a wide variety of factors, including, for example, the type of security whether the security is new and not yet established in the marketplace, the liquidity of markets, and other characteristics particular to the security. To the extent that valuation is based on models or inputs that are less observable or unobservable in the market, the determination of fair value requires more judgment. Accordingly, the degree of judgment exercised in determining fair value is greatest for instruments categorized in Level 3. The inputs used to measure fair value may fall into different levels of the fair value hierarchy. In such cases, for disclosure purposes, the level in the fair value hierarchy within which the fair value measurement falls in its entirety, is determined based on the lowest level input that is significant to the fair value measurement in its entirety. The following is a summary of the inputs used to value the Fund’s investments as of June 30, 2015: FundX Upgrader Fund Description Level 1 Level 2 Level 3 Total Investment Companies $ $
